824 So.2d 194 (2002)
Ron PALAMARA, Appellant,
v.
WORLD CLASS YACHTS, INC., Appellee.
No. 4D01-3260.
District Court of Appeal of Florida, Fourth District.
May 29, 2002.
Rehearing Denied September 4, 2002.
James E. Brown, Jr. of Brown, Sharkey & Associates, P.A., Pompano Beach, for appellant.
Ronald Payne, Fort Lauderdale, for appellee.
PER CURIAM.
Appellant seeks review of a non-final order denying his motion to set aside a default. Although an order denying a motion to vacate a non-final order of default is not appealable, Tieche v. Fla. Physicians Ins. Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983), appellant asserts an argument that the court did not have jurisdiction over him because he was not properly served with notice. We address only that issue.
The trial court found that appellant had attempted to evade service by running *195 away from the process server. There was evidence showing that, as the server attempted to serve appellant outside his place of business, appellant ran inside and would not come out. In addition, testimony showed that appellant was informed of the contents of the notice, that the notice was placed on the door through which appellant later came out, and that the appellant had picked the papers up. This evidence was sufficient to support the finding that appellant had been personally served. Olin Corp. v. Haney, 245 So.2d 669 (Fla. 4th DCA 1971); Liberman v. Commercial Nat'l Bank of Broward County, 256 So.2d 63 (Fla. 4th DCA 1971).
We do not, as we indicated earlier, have jurisdiction to review any of the other issues concerning the non-final order of default. Tieche. Affirmed.
FARMER, KLEIN and MAY, JJ., concur.